United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2141
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
     v.                              * District Court for the District
                                     * of North Dakota.
Vincent Barker Bean, also known as   *
Lance Bean,                          *       [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                             Submitted: July 7, 2005
                                Filed: July 14, 2005
                                 ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Vincent Barker Bean guilty of being a felon in possession of a
firearm and being a fugitive from justice in possession of a firearm, and the district
court* sentenced Bean to 60 months imprisonment and three years supervised release.
On appeal, Bean’s counsel filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the sufficiency of the evidence, the district court’s refusal to



      *
       The Honorable Ralph Erickson, United States District Judge for the District
of North Dakota.
suppress evidence, and the district court’s refusal to grant Bean’s motion for a
judgment of acquittal for speedy-trial violations. We affirm.

      Bean was not denied a speedy indictment or a speedy trial. Bean was not
formally arrested until after his indictment was filed, and the ensuing periods of
excludable delay occurred based primarily on continuances to afford time for pretrial
motions. See 18 U.S.C. § 3161; Henderson v. United States, 476 U.S. 321, 326
(1986); United States v. Piggie, 316 F.3d 789, 795 & n.8 (8th Cir.), cert. denied, 540
U.S. 857 (2003). We also conclude the district court properly denied the motion to
suppress the firearm, upon finding the firearm was seized by foreign police who did
not act as agents of their American counterparts, and whose conduct was not
conscience-shocking. See United States v. Morgan, 270 F.3d 625, 630 (8th Cir.
2001) (standard of review), cert. denied, 537 U.S. 849 (2002); United States v.
Delaplane, 778 F.2d 570, 573 (10th Cir. 1985) (exclusionary rule does not require
suppression of evidence seized by foreign police unless conduct shocks judicial
conscience, or foreign officers acted as agents for their American counterparts), cert.
denied, 479 U.S. 827 (1986).

       The evidence of Bean’s convictions, viewed in the light most favorable to the
verdict, see United States v. Shepherd, 284 F.3d 965, 969 (8th Cir. 2002) (standard
of review), shows that Bean, a convicted felon and a fugitive, was stopped in his
vehicle across the border between North Dakota and Canada when he failed to yield
at a customs checkpoint. Hidden in a firewall compartment under the hood of his
vehicle was a firearm which had traveled in interstate commerce. In interviews with
authorities in Canada and the United States, Bean acknowledged he knew of the gun’s
presence in the vehicle. This evidence amply supports Bean’s convictions. See 18
U.S.C. § 922(g)(1), (2) (felon-in-possession and fugitive-in-possession elements);
United States v. Abfalter, 340 F.3d 646, 654 (8th Cir. 2003) (constructive possession
of firearm), cert. denied, 540 U.S. 1134 (2004); United States v. Stroh, 176 F.3d 439,



                                         -2-
440 (8th Cir. 1999) (reviewing court neither weighs evidence nor assesses credibility
of witnesses).

       Finally, we reject Bean’s pro se challenge to the denial of his motion to
suppress statements he made after the Canadians returned him to United States
customs officials, because an officer testified Bean had made the statements after
waiving his rights under Miranda v. Arizona, 384 U.S. 436 (1966), and the district
court credited the officer’s testimony. See United States v. Jones, 266 F.3d 804, 815-
16 (8th Cir. 2001). Likewise, Bean’s challenge to the district court’s discretionary
denial of his downward departure motion fails because the district court's decision is
not reviewable. See United States v. Mohr, 407 F.3d 898, 902 (8th Cir. 2005) (denial
of downward departure unreviewable where district court was aware of its authority
to depart). We do not address Bean's ineffective-assistance-of-counsel claims,
because they are not properly before us in this direct criminal appeal. See United
States v. Santana, 150 F.3d 860, 863 (8th Cir. 1998).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues.

     Accordingly, the judgment of the district court is affirmed. We grant counsel’s
motion to withdraw, and deny Bean’s pro se motion for substitute appellate counsel.
                      ______________________________




                                         -3-